Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0277029 A1 (hereinafter referred to as Lee) in view of Yamamoto US 2016/0240163 A1.

Regarding  claim 1, Lee teaches a test device comprising: 5a plurality of signal test pads (fig. 1, connection pads 170 (bonding part 172 and an extension part 174) par. [0050]) electrically connected to pads (fig. 1, testing parts 172, par. [0052]) of an input sensing unit (fig. 1, touch components 140, par. [0048]); a test circuit (fig. 4, in-cell touch display device test system 1000, par. [0056]) configured to apply a test signal (conductive pins 1012 may be electrically connected to the connection pads 170, such that the test signals provided from the test circuit board 1020 would be transmitted to the scan lines, the data lines and the touch electrodes 141, and the display components 120 and the touch components 140 would be respectively controlled by the test signals provided from the test circuit board 1020, so as to test each of the components independently, par. [0056]) to the signal test pads (fig. 1, extension parts 174 of the connection pads 170, par. [0056); 
Lee does not teach a power test pad electrically connected to a power pattern of a display unit; a voltage generator configured to generate a sensing power voltage; and  10a ripple controller configured to change a voltage level of the sensing power voltage to apply the sensing power voltage to the power test pad.
Yamamoto teaches a power test pad (fig. 10, connection to SW2 switch, par. [0078]) electrically connected to a power pattern (fig. 2, common electrode drive circuit CD, par. [0029]) of a display unit (fig. 3, liquid crystal display panel LCD, par. [0033]); a voltage generator (fig. 7a, BATT, par. [0066]) configured to generate a sensing power voltage (power supply voltage, par. [0080]); and 10a ripple controller (fig. 10, detection circuit RD with selected  load resistance, par. [0077]-[0083]) configured to change a voltage level of the sensing power voltage (fig. 11, 12, variation in power supply voltage, par. [0078]-[0083]) to apply the sensing power voltage to the power test pad (fig. 10, connection to SW2 switch, par. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ripple detection circuit which detects the amount of ripple occurring at the power supply for liquid crystal drive, as taught in Lee in modifying the apparatus of Yamamoto. The motivation would be ripple detection circuit selects a load resistances Z which can supply preferable load to suppress the detected ripple.

Regarding  claim 2, Lee does not teach wherein the ripple controller is configured to provide a ripple noise to the sensing power voltage and to apply the sensing power 15voltage comprising the ripple noise to the power test pad.
Yamamoto teaches wherein the ripple controller (fig. 10, detection circuit RD with selected  load resistance, par. [0077]-[0083]) is configured to provide a ripple noise to the sensing power voltage (ripple occurs in the power supply voltage, par. [0073]) and to apply the sensing power 15voltage comprising the ripple noise to the power test pad (fig. 10, connection to SW2 switch, par. [0078]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding  claim 6, Lee does not teach wherein the test circuit is further configured to output switching signals to select the voltage level of the sensing power voltage.
  	Yamamoto teaches wherein the test circuit (fig. 10, detection circuit RD, par. [0077]) is further configured to output switching signals (fig. 10, first changeover switches SW1, par. [0077]) to select the voltage level of the sensing power voltage (fig. 12, ripple occurs in the power supply voltage, par. [0078]-[0082]).
 	The references are combined for the same reason already applied in the rejection of claim 1.

Regarding  claim 7, Lee does not teach wherein the ripple controller is configured to change the voltage level of the sensing power voltage in response to the switching 5signals.
Yamamoto teaches herein the ripple controller (fig. 10, detection circuit RD with selected  load resistance, par. [0077]-[0083]) is configured to change the voltage level of the sensing power voltage (ripple occurs in the power supply voltage, par. [0073]) in response to the switching 5signals (fig. 11, first changeover switches SW1, par. [0077]).
The references are combined for the same reason already applied in the rejection of claim 1.

    PNG
    media_image1.png
    518
    564
    media_image1.png
    Greyscale

Regarding  claim 8, Lee does not teach wherein the ripple controller comprises a plurality of current controllers connected to each other in parallel between a first node and a second node and operated in response to the switching signals, the first 10node is configured to receive the sensing power voltage, and the second node is configured to receive a second voltage.  
Yamamoto teaches wherein the ripple controller (fig. 10, boosts a direct-current voltage, Z1- Zn and SW11-SW1n, par.[0066], [0068],[0077]-[0078]) comprises a plurality of current controllers (fig. 10, Z1- Zn and SW11-SW1n, par. [0068],[0077]-[0078]) connected to each other in parallel between a first node (See fig. 10 above node 2) and a second node (See fig. 10 above node 1) and operated in response to the switching signals (fig. 10, elm. 213, par. [0060]), the first 10node is configured to receive the sensing power voltage (ripple occurs in the power supply voltage, par. [0073]), and the second node is configured to receive a second voltage (fig. 10, GND, par. [0068]).  
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding  claim 9, Lee does not teach wherein each of the current controllers comprises: 15a resistor comprising one end connected to the first node and the other end; and a transistor comprising a first electrode connected to the other end of the resistor, a second electrode connected to the second node, and a gate electrode connected to a corresponding switching signal among the switching signals.  
Yamamoto teaches wherein each of the current controllers (fig. 10, boosts a direct-current voltage, Z1- Zn and SW11-SW1n, par.[0066], [0068],[0077]-[0078]) comprises: 15a resistor (fig. 10, load resistances Z, par. [0077]) comprising one end connected to the first node (See fig. 10 above node 1) and the other end; and a transistor (fig. 10, SW11-SW1n, par. [0077]-[0078] comprising a first electrode connected to the other end of the resistor, a second electrode connected to the second node, and a gate electrode connected to a corresponding switching signal among the switching signals.  

Regarding  claim 10, Lee teaches an electronic panel (fig. 1, in-cell touch display device 100, par. [0048]) comprising: a display unit (fig. 1, in-cell touch display device 100, par. [0048]) comprising a display area (fig. 1, touch display region 102, par. [0048]) and a peripheral area (fig. 1, peripheral region 104, par. [0048]) adjacent to the display area (102); and an input sensing unit (fig. 1, touch components 140, par. [0048]) on the display unit (100) configured to sense an external input 25applied to a sensing area (fig. 1, touch components 140 include touch electrodes 141 disposed in the touch display region 102 and sensing lines 142 electrically connected to the touch electrodes 141, the touch electrodes 141 are utilized for sensing the fingers or the stylus pens or the like of user, and the sensing lines 142, par. [0050]) overlapping with the display area (102), the display unit comprising: the input sensing unit (fig. 1, touch components 140, par. [0048]) comprising: a sensing pad (fig. 1, connection pads 170 (bonding part 172 and an extension part 174) disposed in the bonding areas 114 … touch components (such as the touch electrodes 141 and the sensing lines 142), par. [0050]) in a non-sensing area  (bonding areas 114) around the sensing area (140) and configured to receive a sensing power voltage (common voltage, par. [0050]); 
Lee does not teach a power pad in the peripheral area configured to receive a power voltage; and a power pattern in the peripheral area and electrically connected to the power pad and a power line in the non-sensing area and electrically connected to the sensing 5pad, wherein the power line is electrically connected to the power pattern.
fig. 10, connection to SW2 switch, par. [0078]) in the peripheral area (fig. 2, area outside DA area, par. [0037]) configured to receive a power voltage; and a power pattern (fig. 2, common electrode drive circuit CD, par. [0029]) in the peripheral area (fig. 2,area outside DA area, par. [0037])
and electrically connected to the power pad (fig. 10, connection to SW2 switch, par. [0078]) and a power line (fig. 10, power supply line, par. [0078]) in the non-sensing area and electrically connected to the sensing 5pad, wherein the power line is electrically connected to the power pattern (fig. 2, common electrode drive circuit CD, par. [0029]).
The references are combined for the same reason already applied in the rejection of claim 1.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamamoto as applied to claim 1 above, and further in view of Park et al. US 2016/0105952 A1 (hereinafter referred to as Park).

Regarding  claim 3, Lee and Yamamoto do not teach wherein the signal test pads comprise test transmission signal pads and test reception signal pads.  
Park teaches wherein the signal test pads (fig. 4, elm. 152, GOP1, par. [0050], [0055]) comprise test transmission signal pads (fig. 4, elm. 152, par. [0055]) and test reception signal pads (fig. 4, elm. GOP1, GOP2, par. [0050], [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test pads for testing touch panel of a liquid  In addition, because the touch sensing function and the display function would be tested by the same test system, testing cost and testing time can be economized.

Regarding  claim 4, Lee and Yamamoto do not teach wherein the test circuit is configured to output a test transmission signal to the test transmission signal pads and to receive a test reception signal from the test reception signal pads.
Park teaches wherein the test circuit (test jig, par. [0056]) is configured to output a test transmission signal (fig.4, supply first to fourth gate test signals, par. [0055]) to the test transmission signal pads (fig. 4, elm. 152, par. [0055]) and to receive a test reception signal (par. [0056]) from the test reception signal pads (fig. 4, elm. GOP1, GOP2, par. [0050], [0051]).  

The references are combined for the same reason already applied in the rejection of claim 3.

Regarding  claim 5, Lee and Yamamoto do not teach wherein the test circuit is further configured 25to output switching signals in synchronization with the test transmission signal to select the voltage level of the sensing power voltage.  
Park teaches wherein the test circuit  (test jig, par. [0056]) is further configured 25to output switching signals in synchronization (data TFTs DT are switched in response to a data enable signal synchronized with the switching of the gate TFTs GT, par. [0057]) with the test transmission signal (fig. 4, supply first to fourth gate test signals, par. [0055]) to select the voltage level of the sensing power voltage (par. [0039]).  
The references are combined for the same reason already applied in the rejection of claim 3.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamamoto as applied to claim 10 above, and further in view of Choi US 2006/0001792 A1.

Regarding  claim 11, Lee and Yamamoto do not teach wherein the power line overlaps with the power pattern when viewed in a top view.  
Choi teaches herein the power line (fig. 2, first power connection lines 144a, par. [0041]) overlaps with the power pattern (fig. 2, first power line 140, par. [0041]) when viewed in a top view.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an arrangement of the power lines within a light emitting display, as taught in Choi in modifying the apparatus of Lee and Yamamoto. The motivation would be simplifying a structure and the fabrication process and reducing fabrication cost.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamamoto as applied to claim 10 above, and further in view of Nam et al. US 2015/0205418 A1 (hereinafter referred to as Nam).

10 Regarding  claim 12, Lee teaches wherein the display unit (fig. 1, in-cell touch display device 100, par. [0048]) comprises a plurality of pixels (fig. 1, display components 120 may include a thin film transistor (TFT) and a pixel electrode … multiple pixel units, par. [0049]-[0050]) in the display area (fig. 1, touch display region 102, par. [0048]), each of the pixels comprises: a transistor (fig. 1, display components 120 may include a thin film transistor (TFT) and a pixel electrode … multiple pixel units, par. [0049]).
Lee and Yamamoto do not teach a transistor comprising a semiconductor pattern, a control electrode spaced apart from the semiconductor pattern, an input electrode connected to the semiconductor pattern, and an output electrode on a same layer as the input 15electrode and connected to the semiconductor pattern, the transistor being covered by an insulating layer; and an organic light emitting device on the insulating layer and comprising a first electrode, a second electrode on the first electrode, and a light emitting layer between the first electrode and the second electrode, and the power pattern is on a 20same layer as the output electrode.  
Nam teaches a transistor (fig. 2, thin film transistor TFT, par. [0042]) comprising a semiconductor pattern (fig. 2, active layer AL is a semiconductor layer, par. [0045]), a control electrode (fig. 2, gate electrode GE, par. [0044]) spaced apart AL), an input electrode (fig. 2, source electrode GE, par. [0044]) connected to the semiconductor pattern, and an output electrode (fig. 2, drain electrode DE, par. [0044]) on a same layer as the input 15electrode and connected to the semiconductor pattern (AL), the transistor (TFT) being covered by an insulating layer (fig. 2, first substrate 100, par. [0044]); and an organic light emitting device (fig. 2, organic light emitting diode OLED, par. [0044]) on the insulating layer and comprising a first electrode (fig. 2, first electrode E1, par. [0047]), a second electrode (fig. 2, first electrode E2, par. [0047]), on the first electrode, and a light emitting layer between the first electrode and the second electrode (fig. 2, second electrode E2, par. [0047]), and the power pattern (fig. 2, display wiring 300 is positioned at the same layer as the source and drain electrodes SE and DE, par. [0048], [0051]), is on a 20same layer as the output electrode (DE).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a display device has features of suppressing noise from being generated or reducing noise in each signal through a display wiring and a touch wiring, even though the display wiring and the touch wiring overlap or cross with each other, as taught in Nam in modifying the apparatus of Lee and Yamamoto. The motivation would be anti-noise electrode suppresses the undesired noise from being generated in each of the driving power through the display wiring, and the touch signal through the touch wiring, and hence suppresses additional manufacturing time and manufacturing cost from being generated.

Regarding  claim 13,  Lee and Yamamoto do not teach wherein the power pattern is electrically connected to the second electrode.  
Nam teaches wherein the power pattern (fig. 1, display wiring 300 is positioned at the same layer as the source and drain electrodes SE and DE, par. [0048], [0051]) is electrically connected to the second electrode.  
The references are combined for the same reason already applied in the rejection of claim 12.

    PNG
    media_image2.png
    507
    769
    media_image2.png
    Greyscale

25 Regarding  claim 14, Lee and Yamamoto do not teach wherein the insulating layer  comprises: a first layer between the first electrode  and the output electrode to cover the 
Nam teaches wherein the insulating layer (fig. 2, first substrate 100, par. [0044]) comprises: a first layer between the first electrode (fig. 2, first electrode E1, par. [0047]) and the output electrode (fig. 2, drain electrode DE, par. [0044]) to cover the output electrode; a second layer (see fig, 2 above) on the first layer; and  -28-1171935a third layer (see fig, 2 above) on the second layer, and the first electrode (fig. 2, first electrode E1, par. [0047]) is on the third layer (see fig, 2 above).  
The references are combined for the same reason already applied in the rejection of claim 12.
Regarding  claim 15, Lee does not teach wherein the power pattern is 5configured to receive the power voltage via the power pad during a normal mode and to receive the sensing power voltage via the sensing pad and the power line during a test mode.  
	Yamamoto teaches wherein the power pattern (fig. 2, common electrode drive circuit CD, par. [0029]) is 5configured to receive the power voltage via the power pad (fig. 10, connection to SW2 switch, par. [0078]) during a normal mode (fig. 5B, operation mode, display period DWT, par. [0060]) and to receive the sensing power voltage (ripple occurs in the power supply voltage, par. [0073]), via the sensing pad and the power line during a test mode (fig. 5B, touch detection period TDT, par. [0063]).

Regarding  claim 16, Lee does not teach wherein the sensing power voltage 10comprises a ripple noise during the test mode.  
Yamamoto teaches wherein the sensing power voltage (ripple occurs in the power supply voltage, par. [0073]), 10comprises a ripple noise during the test mode  (fig. 5B, touch detection period TDT, par. [0063]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding  claim 17, Lee teaches wherein the input sensing unit (fig. 1, touch components 140, par. [0048]) further comprises sensing signal pads(fig. 1, connection pads 170 (bonding part 172 and an extension part 174) disposed in the bonding areas 114 … touch components (such as the touch electrodes 141 and the sensing lines 142), par. [0050]) in the non-sensing area (bonding areas 114) and is configured to receive a test transmission (par. [0053]) signal during the test mode (touch-display test, par. [0010]).  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of  Park.

Regarding  claim 18, Lee teaches a test method of a test device  (fig. 4, in-cell touch display device test system 1000, par. [0056]) that comprises signal test pads (fig. 1, connection pads 170 (bonding part 172 and an extension part 174) par. [0050]) electrically connected to pads of an input sensing unit (fig. 1, touch components 140, par. [0048]) and a power test pad electrically connected to a power pattern of a display unit (fig. 1, touch display region 102, par. [0048])  
Lee does not teach the test method comprising: 20outputting a test transmission signal to first pads among the signal test pads; generating a sensing power voltage; changing a voltage level of the sensing power voltage; and receiving a test transmission signal from second pads among the signal test pads.
Park teaches the test method comprising:  20outputting a test transmission signal (fig.4, supply first to fourth gate test signals, par. [0055]) to first pads (fig. 4, elm. 152, par. [0055]) among the signal test pads (fig. 4, elm. 152, GOP1, par. [0050], [0055]); generating a sensing power voltage (common voltage, par. [0050], [0059]); changing a voltage level (since each pixel adjusts an amount of incident light transmitted depending on a data voltage applied to the pixel electrode PXL and a common voltage applied to a common electrode 20, [0039], fig. 5, test apparatus 1030 is electrically connected to the test circuit board 1020, so as to provide at least one voltage and/or at least one signal, par. [0057]) of the sensing power voltage (common voltage, par. [0050], [0059]); and receiving a test transmission signal (par. [0056]) from second pads among the signal test pads (fig. 4, elm. GOP1, GOP2, par. [0050], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test pads for testing touch panel of a liquid crystal display device having a touch screen, as taught in Park in modifying the apparatus of Lee. The motivation would be  touch sensing function and the display function of the in-cell touch display device can be tested independently. In addition, 

Regarding  claim 19, Lee does not teach wherein the changing of the voltage level of the sensing power voltage comprises changing the voltage level of the sensing power voltage in synchronization with the test transmission signal.  
Park teaches wherein the changing of the voltage level of the sensing power voltage  (common voltage, par. [0050], [0059]) comprises changing the voltage level of the sensing power voltage (since each pixel adjusts an amount of incident light transmitted depending on a data voltage applied to the pixel electrode PXL and a common voltage applied to a common electrode 20, [0039], fig. 5, test apparatus 1030 is electrically connected to the test circuit board 1020, so as to provide at least one voltage and/or at least one signal, par. [0057]) in synchronization with the test transmission signal (par.[0090]-[0091]).  
The references are combined for the same reason already applied in the rejection of claim 3.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach alone or in combination wherein the changing of the voltage level of the sensing power voltage comprises adding a ripple noise to the sensing power voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866